Consolidated appeals in a proceeding pursuant to article 78 of the Civil Practice Act and in a companion action. The proceeding, to review a determination of the board of appeals" of the incorporated village of Elmsford granting a variance as to the rear yards of three proposed dwelling houses, was instituted by the owners of a dwelling located generally to the rear of the proposed houses. The action is by the petitioners in the proceeding against the applicant for the variances to enjoin him from constructing the proposed dwellings. In the proceeding the appeals are by the petitioners from an order dismissing the proceeding and from an order denying their motion to add the defendant in the action as a party to the proceeding and for an injunction pendente lite. The appeal in the action is from an order denying plaintiffs’ motion for an injunction pendente lite. Orders unanimously affirmed, with a single bill of $10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ.